MANDATE        Case
                  Case
                    1:18-cv-05680-NRB
                       18-3231, Document
                                      Document
                                         78, 03/19/2019,
                                                 59 Filed2521552,
                                                           03/19/19Page1



                                UNITED STATES COURT OF APPEALS
                                                                     Pageof11of 1

                                                                                               N.Y.S.D. Case #
                                                                                               18-cv-5680(NRB)

                                              FOR THE
                                         SECOND CIRCUIT
                            ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 19th day of March, two thousand nineteen.

     ____________________________________

     Planned Parenthood of New York City, Inc.,                         ORDER
                                                                        Docket No. 18-3231
     lllllllllllllllllllllPlaintiff - Appellee - Cross-Appellant,

     v.                                                                     USDC SDNY
                                                                            DOCUMENT
     United States Department of Health & Human Services,                   ELECTRONICALLY FILED
     Alex Azar, in his official capacity as Secretary of the                DOC #:   _________________
     U.S. Department of Health and Human Services, Valerie
     Huber, in her official capacity as Senior Policy Advisor               DATE FILED: March 19, 2019
                                                                                        ______________
     for the Office of the Assistant Secretary for Health at the
     U.S. Department of Health and Human Services,

     lllllllllllllllllllllDefendants - Appellants - Cross-
     Appellees.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

            The stipulation is hereby "So Ordered".

                                                                    For The Court:
                                                                    Catherine O'Hagan Wolfe,
                                                                    Clerk of Court




MANDATE ISSUED ON 03/19/2019
